Citation Nr: 1701268	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  12-34 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for heart disability, to include ischemic heart disease, cardiomyopathy, myocarditis, and atrial fibrillation, claimed as due to herbicide exposure in service.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winson-Salem, North Carolina, which denied service connection for ischemic heart disease.

In order to serve the Veteran's stated interests, the Board has broadened the Veteran's ischemic heart disease claim as a claim to entitlement for service connection for a heart disability, to include ischemic heart disease, cardiomyopathy, myocarditis, and atrial fibrillation, due to herbicide exposure in service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curium).  The Board notes that hypertension is not included in in the Veteran's claim, as the Veteran has filed a separate claim for service connection for hypertension.  That issue was separately adjudicated in an unappealed March 2015 rating decision, wherein the RO denied entitlement to service connection for hypertension.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

Subsequent to the January 2013 statement of the case, the Veteran submitted additional evidence without a waiver of RO review.  However, as his claim is being remanded, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review all the submitted documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that he is entitled to service connection for a heart disability, to include ischemic heart disease, cardiomyopathy, myocarditis, and atrial fibrillation, due to herbicide exposure in Vietnam. 

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  The Veteran's records show that the Veteran served in Vietnam from November 1968 to May 1969.  Therefore, he is presumed to have been exposed to herbicides during service.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  Moreover, there is no affirmative evidence to establish that the Veteran was not exposed to herbicides during active service.  Id.  

The Veteran's service treatment records do not document any complaint, treatment, or diagnosis of a heart disability.

The Veteran has provided numerous post-service treatment records documenting his heart conditions.  In 1990, the Veteran was diagnosed with dilated congestive cardiomyopathy and atrial fibrillation/flutter.  See April 2011 Statement from Amarendra Reddy, M.D.  A 1990 treadmill test was negative for ischemia.  See March 2016 Raleigh Cardiology Associates.  In 2008, the Veteran was diagnosed with idiopathic cardiomyopathy and atrial fibrillation.  See April 2011 Statement from Sanjay Patel, M.D.  The physician noted that the Veteran had left ventricular hypertrophy, but did not suffer from chronic heart failure.  Id.  In February 2009, the Veteran was afforded a VA examination for diabetes.  The VA examiner noted that the Veteran had a history of congestive heart disease from 1990, but that with medicinal treatment, the condition had improved.  See February 2009 VA examination report.  A 2012 physician's note indicated that the Veteran suffers from cardiomyopathy, arterial plaque build-up, myocarditis, and atrial fibrillation.  See October 2012 Statement from Sarvesh Sathiraju, M.D.

The Veteran was afforded a VA examination in April 2011 for ischemic heart disease.  The VA examiner noted the Veteran's reported history and that he had reviewed the Veteran's CPRS medical records.  However, the VA examiner did not review the claims file.  The VA examiner diagnosed the Veteran with atrial fibrillation and cardiomyopathy due to viral illness, which had resolved.  The VA examiner opined that there was no evidence of ischemic heart disease.  

The VA examination is inadequate, as it did not consider all pertinent evidence and history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  While the examiner opined that the Veteran's cardiomyopathy was the result of a viral illness which had resolved, it does not appear that the examiner considered the etiology of the Veteran's additional heart disabilities.  Furthermore, the examiner should consider all theories raised, including the Veteran's presumptive exposure to herbicide agents during active service in Vietnam even for non-ischemic heart disease.   

The Veteran also provided an October 2012 opinion from his treating physician who reviewed the Veteran's medical records and noted that the Veteran suffers from diabetes mellitus, hypertension, cardiomyopathy, arterial plaque build-up, myocarditis, and atrial fibrillation.  The physician stated that the Veteran's conditions were chronic and long lasting, with no apparent cause.  The physician then opined that the conditions were likely the result of a past ischemic heart event.  See October 2012 Statement from Sarvesh Sathiraju, M.D.  

However, the Board finds the private opinion to be inadequate for adjudication purposes as it is not supported by sufficient rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").
The Board notes that the clinician did not provide a sufficient basis for the rationale that there were no ischemic heart conditions. 

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Given the deficiencies with the private and VA medical opinions currently of record, the AOJ must obtain a new medical opinion regarding whether the Veteran's diagnosed heart disability is related to his active duty status.

Prior to obtaining a VA addendum opinion, any outstanding, pertinent treatment records should also be obtained.  As the Veteran is regularly treated at VA, any outstanding VA outpatient treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in March 2015.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment  and private records dated since March 2015. 

2. Then return the Veteran's claim file to the April 2011 VA examiner.  If the examiner is unavailable, the claim file must be provided to an examiner who is qualified to give an opinion on the Veteran's heart disability, so that a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

The examiner must opine on whether the Veteran's current heart disability, to include ischemic heart disease, cardiomyopathy, myocarditis, and atrial fibrillation, at least as likely as not (50 percent or greater possibility) began during active service; or, is related to any incident of service, to include herbicide exposure; or began within one year after discharge from active service. 

In formulating the opinion, herbicide exposure should be presumed.  The examiner should discuss medically known or theoretical causes of these heart disabilities, in determining the likelihood that the Veteran's current heart disability was caused by herbicide exposure in-service as opposed to some other cause.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim. 

3. After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


